IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS EARL EVERETT JR.,                    : No. 149 MM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PRESIDENT JUDGE MICHAEL J.                  :
BARRASSE, COURT OF COMMON                   :
PLEAS LACKAWANNA COUNTY,                    :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.              The

Prothonotary is DIRECTED to forward the filing to counsel and to strike President Judge

Barrasse’s name from the caption.